COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MONTE RUBEN SWANZY,
                                                 §            No. 08-15-00132-CV
                        Appellant,
                                                 §                Appeal from
 v.
                                                 §            192nd District Court
 RICHARDSON INDEPENDENT
 SCHOOL DISTRICT, DALLAS                         §          of Dallas County, Texas
 COUNTY, CITY OF DALLAS,
 DALLAS COUNTY COMMUNITY                         §            (TC # TX-12-40611)
 COLLEGE DISTRICT, PARKLAND
 HOSPITAL DISTRICT, AND                          §
 DALLAS COUNTY SCHOOL
 EQUILIZATION FUNDS,                             §

                        Appellees.               §

                                        JUDGMENT

       The Court has considered this cause on Appellee Richardson Independent School

District=s motion to dismiss and concludes the motion should be granted and the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.